—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 26, 1998, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the lineup procedure was not unduly suggestive and the witnesses’ pretrial lineup identification was properly admitted (cf., People v Owens, 74 NY2d 677). Thus, the failure of the defendant’s trial counsel to move to reopen the suppression hearing did not amount to ineffective assistance of counsel (see, CPL 710.40). Under the circumstances of this case, the defendant received meaningful representation (see, People v Baldi, 54 NY2d 137). Santucci, J. P., S. Miller, Florio and McGinity, JJ., concur.